Citation Nr: 0705792	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Evaluation of muscle strain of the right lower trapezius and 
rhomboid muscles, evaluated as 20 percent disabling from 
August 22, 2001.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Regional Office has indicated that the veteran served on 
active duty from March 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran's case was remanded for additional development in 
December 2004.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's right rhomboid and right lower trapezius 
muscle strain is manifested by no more than moderate muscle 
impairment; functional losses due to pain do not equate to 
limitation of motion beyond the shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right rhomboid and right lower trapezius muscle strain are 
not met.  38 C.F.R. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.3, 4.55, 4.56, 4.73, Diagnostic 
Codes 5301, 5302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that the veteran reported that 
he was right handed on his February 1981 report of medical 
history.  The veteran was seen for middle to upper back pain 
in December 1982.  He said he was weightlifting when he felt 
something "give way" and then he blacked out for a second.  
The veteran reported tightness and shortness of breath at 
times.  Muscle spasm was noted on the upper right of the 
thorax.  Later in December the veteran's right strained 
rhomboid muscle was noted to have improved.  The veteran was 
seen for a follow-up of right rhomboid strain in January 1983 
at which time he reported that he felt better with ice 
treatment.  In March 1983 the veteran's back was noted to be 
much improved.  No palpable muscle spasm was noted.  

The veteran was afforded a VA examination in June 2002.  The 
veteran reported his injury in service and he reported a back 
injury at L4-5 incurred on the job.  The veteran reported 
mid-level back pain to the right side described as burning 
intensity and intermittent low back pain with electric shock 
sensation to both feet and weakness in his lower extremities.  
The veteran reported flare-ups with activity, especially 
work.  He said he rested to alleviate symptoms.  The examiner 
noted that the veteran's service injury was in the thoracic 
area.  The veteran reported that he was unable to play 
sports.  Physical examination revealed tenderness in the 
right subscapular area in the rhomboid and lower trapezius 
muscles.  There was spasm in that area with trigger point 
present.  The veteran was assessed with muscle strain of the 
right lower trapezius and rhomboid muscles.  The examiner 
noted that the veteran also had L4-5 disk disease and 
degenerative disease of the thoracic and lumbar spine 
unrelated to the veteran's service injury.  

The veteran was afforded a VA examination in November 2002.  
The examiner repeated the findings of the June 2002 
examination.  

The veteran was afforded a VA examination in March 2006.  The 
veteran reported difficulty with everyday activities.  He 
said he could not carry his fishing bag or move furniture as 
he used to do.  He said he had increased pain and flare-ups.  
The veteran reported that back exercises aggravated his back.  
The veteran reported concern related to his lack of ability 
to perform the occupations he had previously held.  He said 
he used to work as a forklift driver and he also worked in a 
factory.  He said he currently worked part time, five hours 
daily, in sales.  X-rays of bilateral shoulders obtained in 
February 2005 revealed osteoarthritis of the right 
acromioclavicular (AC) joint.  The veteran reported pain in 
the middle to upper back on the right side.  The pain was 
noted to flare with movement, activity, or sleeping in the 
wrong position.  Severity, frequency and duration vary.  
Flare-up was not observed during examination and the examiner 
stated that additional limitation of motion and functional 
impairment during a flare-up could not be determined without 
speculation.  The veteran said he rested and avoided 
aggravating activities during a flare-up.  The examiner said 
the muscle injury was to the rhomboid muscle.  There were no 
reported associated injuries of bone, nerve, or vascular 
structures.  Repetitive activities were noted to increase 
pain.  Physical examination revealed no scars, no tissue 
loss, no adhesion, no tendon damage, and no bone, joint, or 
nerve damage.  There was no muscle herniation or loss of 
muscle function.  Range of motion about the shoulder was 
noted to be limited.  There was active adduction to 85, 90, 
85, and 80 degrees with increased pain with repetition 
reported in the right middle to upper back in the area of the 
rhomboid muscle.  The rhomboid muscle was tight with spasm.  
There was good scapular motion.  Forward flexion was to 160 
and 170 degrees with less discomfort and extension was to 10 
to 15 degrees with discomfort reported at the rhomboid 
muscle.  Internal and external rotation caused anterior 
shoulder pain.  Internal rotation was to 60 degrees and 
external rotation was to 70 degrees with the range maintained 
with repetition.  Adduction at neutral position caused 
stretching and pulling reported in the back and adduction 
further across the body was limited to 20 degrees with 
discomfort further limiting motion.  The veteran demonstrated 
the motion five times and reported that continued motion 
would flare up the condition and pain may not be present 
until the next day.  There appeared to be fatigue and muscle 
weakness with repetitive adduction of the shoulder.  Pain 
limited motion at the end range of motion.  Pain related to 
the rhomboid muscle region was reported with adduction an 
abduction, and less with extension and rotation.  Elbow 
motion was not painful with full flexion and extension.  No 
other discomfort was reported to the right arm.  The examiner 
assessed the veteran with muscle strain of the right rhomboid 
and trapezius muscle and degenerative joint disease of the 
right shoulder at the AC joint.  

VA outpatient treatment reports dated from August 2001 to 
April 2006 were associated with the claims file.  X-rays of 
the veteran's shoulders in March 2003 revealed minor 
osteoarthritis in the AC joint of both shoulders.  In 
February 2005 the veteran reported pain to both shoulders, 
left worse than right.  He was noted to have fairly good 
range of motion.  A March 2005 x-ray revealed osteoarthritis 
of the right AC joint.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for muscle strain of the right rhomboid and 
trapezius muscles is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has evaluated the veteran's service-connected strained 
right rhomboid and trapezius muscle disability under 
Diagnostic Code 5302 which addresses injuries to Muscle Group 
II and includes the rhomboid muscles.  Diagnostic code 5302 
provides a noncompensable evaluation for "slight" muscle 
disability of either the dominant or non-dominant side of the 
body.  A 20 percent evaluation is warranted for "moderate" 
muscle disability of either the dominant or non-dominant side 
or "moderately severe" muscle disability of the non-dominant 
side.  A 30 percent is assigned for "moderately severe" 
muscle disability of the dominant side or "severe" muscle 
disability of the non-dominant side.  38 C.F.R. § 4.73, 
Diagnostic Code 5302.  

The Board notes that Diagnostic Code 5301 addresses injuries 
to Muscle Group I and includes the trapezius muscle.  
Diagnostic Code 5301 provides a noncompensable evaluation for 
"slight" muscle disability of either the dominant or non-
dominant side of the body.  A 20 percent rating is provided 
for a "moderately severe" muscle disability of the non-
dominant side.  A 30 percent disability is warranted for a 
"moderately severe" muscle disability of the dominant side 
or "severe" muscle disability of the non-dominant side.  38 
C.F.R. § 4.73, Diagnostic Code 5301.  What constitutes 
slight, moderate, moderately severe or severe disability is 
set forth at 38 C.F.R. § 4.56(d) (2006).  

A "moderate" disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms of muscle impairment, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

In this case, the veteran's right rhomboid and trapezius 
muscle strain was manifested during service by reported 
tightness and shortness of breath at times.  Muscle spasm was 
noted on the upper right of the thorax and his injury was 
diagnosed as a strain.  Since service the veteran has 
complained of pain with occasional flare-ups.  

The veteran's right rhomboid and trapezius muscle disability 
did not involve a through and through or deep penetrating 
injury requiring debridement, or resulting in prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  The veteran does not have a history of 
hospitalization for a prolonged period of treatment of a 
right rhomboid and trapezius muscle injury with a record of 
cardinal symptoms consisting of loss of power, weakness, 
lower threshold of fatigue, fatigue pain, of impairment of 
coordination with uncertainty of movement.  At the time of 
the June 2002 VA examination, there was tenderness in the 
right subscapular area in the rhomboid and lower trapezius 
muscles.  He was diagnosed with muscle strain of the right 
lower trapezius and rhomboid muscles.  At the March 2006 VA 
examination, the veteran was again diagnosed with muscle 
strain of the right rhomboid and trapezius muscle.  There 
were no reported associated injuries to bone, nerve, or 
vascular structures.  Repetitive activities were noted to 
increase pain.  Physical examination revealed no scars, no 
tissue loss, no adhesion, no tendon damage, and no bone, 
joint, or nerve damage.  There was no muscle herniation or 
loss of muscle function.  Range of motion about the shoulder 
was noted to be limited.  There was active adduction to 85, 
90, 85, and 80 degrees with increased pain with repetition 
reported in the right mid to upper back in the area of the 
rhomboid muscle.  The rhomboid muscle was tight with spasm.  
There was good scapular motion.  Forward flexion was to 160 
and 170 degrees with less discomfort and extension was to 10 
to 15 degrees with discomfort reported at the rhomboid 
muscle.  Internal and external rotation caused anterior 
shoulder pain.  Internal rotation was to 60 degrees and 
external rotation was to 70 degrees with the range maintained 
with repetition.  Adduction at neutral position caused 
stretching and pulling reported in the back and adduction 
further across the body was limited to 20 degrees with 
discomfort further limiting motion.  The veteran demonstrated 
the motion five times and reported that continued motion 
would flare up the condition and pain may not be present 
until the next day.  There appeared to be fatigue and muscle 
weakness with repetitive adduction of the shoulder.  Pain 
limited motion at the end range of motion.  Pain related to 
the rhomboid muscle region was reported with adduction, 
abduction, and less with extension and rotation.  There was 
no history of hospitalization for a prolonged period of 
treatment of the muscle injury with a record of cardinal 
symptoms consisting of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Objective findings 
did not include indications on deep palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  In short, the veteran has 
occasional flare-ups, but he has not had consistent problems 
of the kind contemplated by moderately severe impairment of 
either muscle group.  Consequently, a higher evaluation is 
not warranted because the veteran's strain does not satisfy 
the criteria for a moderately severe disability under 
Diagnostic Code 5301 or 5302.  (It should also be noted that 
both muscle groups affect function of the same joint and 
therefore may not receive separate ratings.  38 C.F.R. 
§ 4.55.)

The Board will also consider whether the veteran is entitled 
to a higher rating on account of the functional effect on the 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  
The Board notes that normal forward elevation of a shoulder 
(flexion) as well as normal abduction is to 180 degrees.  
Normal internal and external rotation is to 90 degrees. 38 
C.F.R. § 4.71, Plate 1 (2006).

Diagnostic Code 5200 pertains to ankylosis of the 
scapulohumeral articulation.  In this case the veteran has 
not demonstrated ankylosis of the scapulohumeral articulation 
and thus Diagnostic Code 5200 is not for application.

Diagnostic Code 5201 pertains to limitation of motion of the 
arm.  Limitation of an arm at the shoulder level warrants a 
20 evaluation whether it is the major or minor extremity.  
When motion is limited to midway between the side and 
shoulder level, a 30 percent evaluation is warranted for the 
major extremity and 20 percent for the minor extremity.  When 
motion is limited to 25 degrees from the side, a 40 percent 
evaluation is warranted for the major extremity and 30 
percent for the minor extremity.  In this case there is no 
evidence that the veteran warrants a rating higher than the 
20 percent rating already assigned.  (His flexion and 
abduction are not even limited to the shoulder level.)

Diagnostic Code 5202 pertains to impairment of the humerus.  
The veteran's humerus is not implicated in his disability and 
thus Diagnostic Code 5202 is not for application.

Finally, Diagnostic Code 5203 pertains to impairment of the 
scapula.  A 10 percent evaluation is warranted for malunion 
of the clavicle or scapula, or nonunion without loose 
movement, of the major or minor extremity (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).  Nonunion with loose movement, or dislocation, of the 
clavicle or scapula of the major or minor extremity warrants 
a 20 percent evaluation (or impairment may be rated on the 
basis of impaired function of a contiguous joint).  The 
veteran does not have dislocation, nonunion, or malunion on 
account of the muscle injury affecting rotation of the 
scapula.  Consequently, in accordance with the regulatory 
provisions governing disability ratings, the Board is left to 
consider the disability on the basis of limitation of motion 
of the shoulder.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  These 
elements have been taken into account by the various VA 
examiners, especially the March 2006 examiner who noted that 
flare-ups were not observed during the examination and 
therefore additional limitation of motion or functional 
impairment could not be determined without speculation.  Pain 
was noted to limit motion at the end ranges of motion.  
Therefore, even with consideration of the pain experienced 
the veteran, the functional losses caused thereby cannot be 
said to equate to limitation of motion to midway between the 
side and shoulder level.  Diagnostic Code 5201.  The veteran 
continues to experience nearly full motion even with pain at 
the end points, so even with consideration of his pain and 
the additional loss of motion that it might cause, it is 
reasonable to infer from the examination findings that his 
functional losses equate to no worse limitation than at the 
shoulder level.  Id.  A higher rating is consequently not 
warranted based on functional losses affecting the shoulder 
due to the muscle impairment.

Although the Board has considered limitation of motion codes 
for evaluating shoulder disability in addition to the muscle 
impairment criteria of 38 C.F.R. § 4.73, separate ratings may 
not be assigned for muscle damage and limitation of motion.  
This is so because the criteria for rating muscle damage 
contemplate limitation of the joint acted on by the affected 
muscles.  38 C.F.R. § 4.14 (2006).  

The Board also finds that there is no showing that the 
veteran's service-connected right rhomboid and trapezius 
muscle disability has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the veteran's right rhomboid and 
trapezius muscle disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for a right rhomboid and trapezius muscle 
disability at any point since the award of service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 
C.F.R. § 3.102 (2006); Fenderson, supra.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate a claim of service connection in 
October 2001.  The veteran appealed the rating assigned.  The 
veteran was informed of the criteria for an increased rating 
for his disability in an April 2003 statement of the case.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran was 
afforded several VA examinations during the pendency of his 
appeal.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for an 
increased rating.  The Board is not aware of any such 
evidence.


ORDER

A higher initial rating for muscle strain of the right lower 
trapezius and rhomboid muscles, currently rated as 20 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


